MEMORANDUM **
Stanley Johnson, a California state prisoner, appeals pro se the district court’s judgment dismissing his complaint without prejudice pursuant to Heck v. Humphrey, 512 U.S. 477, 483-86, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and affirm.
In his complaint, Johnson alleged that defendants engaged in a conspiracy to deny him parole by utilizing regulations which were not in effect when he was sentenced. Insofar as Johnson was seeking monetary damages or declaratory relief, his claims were properly dismissed without prejudice. See Heck, 512 U.S. at 483-84; Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir.1997). Insofar as he was seeking injunctive relief, his claims were properly dismissed. See Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973). Because the defects in Johnson’s complaint could not be cured by amendment, the district court did not err by dismissing his action without leave *550to amend. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.